Title: From Thomas Jefferson to Richard Symonds, 30 January 1800
From: Jefferson, Thomas
To: Symonds, Richard



Sir
Philadelphia Jan. 30. 1800.

Your favor of Aug. 10. came to me Oct. 24. at Monticello my residence in Virginia. that being very distant from Prince George county, and knowing nothing of Colo. Avery myself, I wrote to a friend in that county for the information you desired. it was not till I had come on to this place to attend a session of Congress that I recieved his answer, which, so far as it related to Colo. Avery I shall copy at the foot of my letter. the office which you asked of me is such as we all owe to each other. I should have performed it with greater pleasure if the information had been of a different complexion. as it is, I can only take to myself that satisfaction which arises from rendering a duty. should you wish to write to Colo. Avery his nearest post office is Petersburg; and by sending your letters by a vessel bound to some port of James river, the expence of postage will be abridged. I am Sir
Your most obedt. humble servt.

Th: Jefferson

